Citation Nr: 0720777	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to service connection for a left shoulder and 
elbow injury.

2. Entitlement to service connection for a left wrist injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


FINDINGS OF FACT

1.  There is no current disability associated with a left 
elbow and shoulder injury.

2.  There is no current disability associated with the left 
wrist injury.


CONCLUSIONS OF LAW

1.  A left elbow and shoulder injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A left wrist injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in a February 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  An April 2003 letter 
advised the veteran as to the unavailability of his service 
medical records.  The claim was last readjudicated in March 
2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the veteran's 
service separation examination, morning reports, and post 
service medical records.  
The Board notes that the only available service medical 
record is a June 1945 examination.  In a March 2003 response 
to the VCAA letter, the veteran noted he had no copies of his 
service medical records.  The veteran completed a NA Form 
13055 in April 2003, which was forwarded to the National 
Personnel Records Center (NPRC).  However, in March 2005, the 
NPRC confirmed that the veteran's record was fire related and 
there were no additional service medical records available, 
although morning reports were attached.  Thus, further 
attempts to obtain these records would be futile.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional available evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, No. 06-7001.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
separation examination, morning reports, VA medical records 
and a private medical record.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Elbow and Shoulder

The veteran contends he suffered a left shoulder and elbow 
injury in 1953 or 1954, and was given no duty for 15 days.  
He also contends that he fell on a wing of an airplane and 
hurt his left wrist.  He stated he was operated on the left 
wrist and a growth was removed. 

As noted above, only his separation examination is available.  
On that examination, he denied "all injuries and 
illnesses."  Physical examination of the upper extremities 
was normal.  No scars were noted.  His physical profile 
showed no restrictions.  Morning reports shows that the 
veteran was absent from duty for one day September 1954, and 
for 30 days apparently ending in January 1955.  However the 
reason for these absences is not provided. 

In March 2003 correspondence, the veteran indicated that 
there has been no continuity of treatment since his discharge 
from service.  The only medical evidence in the record 
pertaining to the left upper extremity is a 1993 statement 
from Dr. Lukowicz who noted a left humerus and elbow x-ray of 
February 14, 1989 suggested olecranon bursitis and old clip 
fracture.  Current VA treatment records reveal no complaints 
or findings regarding the left shoulder, left elbow, or left 
wrist.

Thus, there is no evidence showing current disability or 
diagnosis of the veteran's claimed conditions.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The Board acknowledges the veteran's contentions that he 
suffered a left elbow, shoulder, and wrist injury in service.  
Even assuming for the sake of argument that such occurred, 
there is no evidence of the conditions on discharge, no 
evidence of treatment for the left upper extremity for 30 
years until 1989, and no evidence of any treatment since.  

For the reasons set forth above, there is no basis upon which 
to award service connection for the claimed conditions, and 
service connection must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a left elbow and shoulder injury is 
denied.

Service connection for a left wrist injury is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


